I concur in the judgment of the court, but write separately to suggest that I do not find the explanation as to the 401(k) date determination to be inconsistent or unexplained. I would interpret the language to say, in effect, "given the fact that the parties were separated totally between that period [June 30, 1997] and the later reporting period and [appellant] was no longer employed I find the earlier date appropriate." *However, the fact that my learned brethren read it differently justifies remand for clarification.